869 F.2d 1488
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Roosevelt C. BENTLEY, Petitioner-Appellant,v.Norman A. CARLSON, Director or former Director, of theUnited States Bureau of Prisons;  T.R. Young, Warden, of FCIMemphis;  Benjamin F. Baer, Commissioner, or formerCommissioner, of the United States Parole Commission;Unnamed United States Parole Commission Examiner, whoconducted a hearing on April 13, 1983;  Ed Baker, anofficial of FCI Memphis;  Nancy Bailey, an official of FCIMemphis;  Talley Bailey, an official of FCI Memphis;Campbell, Dr., a physician associated with, or employed byFCI Memphis, Respondents-Appellees.

No. 88-6009.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1989.
Before KEITH, BOYCE F. MARTIN, Jr. and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Roosevelt C. Bentley moves for counsel and in forma pauperis status on appeal from the district court's judgment dismissing his petition for habeas corpus relief filed under 28 U.S.C. Sec. 2241.


3
Bentley failed to file objections within ten days of service of the magistrate's report and recommendation, despite being specifically advised to do so.  A party who does not file timely objections to a magistrate's report and recommendation after being advised to do so waives his right to appeal.   Thomas v. Arn, 474 U.S. 140 (1985);  Wright v. Holbrook, 794 F.2d 1152, 1154-55 (6th Cir.1986);  Wilson v. McMacken, 786 F.2d 216, 220 (6th Cir.1986).  Furthermore, there are no exceptional circumstances present which warrant an exception to the rule in the interests of justice.   See Kent v. Johnson, 821 F.2d 1220, 1222-23 (6th Cir.1987).


4
Accordingly, Bentley's motions for counsel and in forma pauperis status are denied and the district court's judgment dismissing the petition is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.